UNITED STATES COURT OF APPEALS
Filed 3/13/96
                                   TENTH CIRCUIT


ANDREW L. ROBINSON,                             )
                                                )
      Plaintiff-Appellant,                      )
                                                )            No. 95-1363
v.                                              )         (D.C. No. 95-Z-104)
                                                )              (D. Colo.)
JEFF CORRIVEAU, Sheriff;                        )
ARISTEDES W. ZAVARAS,                           )
                                                )
      Defendants-Appellees.                     )


                              ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, McKAY and LUCERO, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is therefore ordered

submitted without oral argument.

      Andrew L. Robinson, a state prisoner, brought this pro se action under 42 U.S.C. §

1983 against the Director of the Colorado Department of Corrections and the sheriff of


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
the facility in which he is incarcerated. Mr. Robinson alleges that he is being confined

illegally. The district court dismissed the complaint as frivolous.

       We have carefully reviewed the district court order in light of Mr. Robinson’s

pleadings. We affirm substantially for the reasons given by the district court.1

       The mandate shall issue forthwith.

                                                   ENTERED FOR THE COURT


                                                   Stephanie K. Seymour
                                                   Chief Judge




       1
        Mr. Robinson’s request for production of documents is denied. An appellate
court is required to decide the case on the record created in the court below. The time for
requesting production of documents was when the case resided in the district court.

                                             -2-
                                              2